Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-19-2002

Brown v. Comm PA Emergency
Precedential or Non-Precedential: Precedential

Docket No. 01-3234




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Brown v. Comm PA Emergency" (2002). 2002 Decisions. Paper 517.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/517


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                THE UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                           No. 01-3234
                           ___________

  CHARMAINE BROWN; ORAL DOUGLAS, in their individual capacities
   and as Administrators of the Estate of Shacquiel A. Douglas

                                     Appellants

                                v.

        COMMONWEALTH OF PENNSYLVANIA DEPARTMENT OF HEALTH
          EMERGENCY MEDICAL SERVICES TRAINING INSTITUTE;
   CITY OF PHILADELPHIA; MARK STEWART, individual and official
     capacity; JOHN CAFFEY, individual and official capacity
                           ___________

           APPEAL FROM THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                       (D.C. No. 99-cv-04901)
         District Judge: The Honorable Herbert J. Hutton
                            ___________

                      ARGUED APRIL 18, 2002

      BEFORE: NYGAARD, AMBRO, and KRAVITCH,    Circuit Judges.

                     (Filed August 8, 2002 )
                           ___________

           IT IS ORDERED that the slip opinion in the above case, filed on August 8,
2002, be amended as follows:
      The name "Mary E. Dixon, Esq." shall be added to counsel for appellees in this
case.

                                     By the Court,

                                         /s/ Richard L. Nygaard
                                             Circuit Judge

Dated:   August 16, 200